SENTENCIA
En el caso de autos, la empresa Toyota Corporation de Puerto Rico (Toyota) le negó un empleo a Alfredo Rosario Díaz (Rosario) por razón de las convicciones que aparecían reflejadas en el certificado policiaco de antecedentes pena-les de éste.
Por razón de lo anterior, Rosario presentó una demanda de daños y perjuicios contra Toyota mediante la cual, en lo pertinente aquí, alegó que la actuación de la empresa refe-rida constituyó un acto de discrimen por condición social, prohibido por la Constitución del Estado Libre Asociado de Puerto Rico.
El foro de instancia desestimó la demanda de Rosario por entender que el demandante no había demostrado que *2la categoría de ex convicto estuviera incluida en el con-cepto constitucional de “condición social”.
El Tribunal de Apelaciones revocó la sentencia del foro de instancia. Dictaminó que al interpretar las alegaciones en la demanda de Rosario del modo más favorable a éste, Rosario podía ser acreedor en derecho a la concesión de un remedio.
Toyota acudió ante nos oportunamente, y el 13 de diciembre de 2002 expedimos el recurso de certiorari solici-tado por éste.
Luego de los procedimientos y trámites de rigor, el Tribunal se encuentra igualmente dividido en cuanto a la so-lución de este caso. Por ende, se confirma por empate el dictamen del foro apelativo y se devuelve el caso al foro de instancia para que se continúen los procedimientos.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal. El Juez Asociado Señor Rebollo López emitió una opinión de conformidad, a la que se unieron el Juez Asociado Señor Rivera Pérez y la Jueza Asociada Se-ñora Fiol Matta. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la que se unieron el Juez Presidente Señor Hernández Denton y la Juez Asociada Señora Rodríguez Rodríguez. La Juez Asociada Señora Ro-dríguez Rodríguez, además, emitió una opinión disidente particular.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —